DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the species according to ink A, Table 1, page 34 in the reply filed on 7/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recites “the polyhydric alcohols and betaines.” However, claim 1, from which claims 5 and 6 depend, require the presence of “at least one of betaines and polyhydric alcohols.” Thus, if only polyhydric alcohols are present, for claims 5 and 6 to recite “the betaines” is indefinite because there is no requirement that betaines are present in the invention. 
Further, it is unclear what the claim is intended to mean. Is the “0.10 to 0.60” and “1.0 to 2.0” language intended ratios? It seems one or multiple words are missing from the claims. Correction is required. 

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims have the same issues as claims 5 and 6 in that there is a numerical relation that is not completely defined. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Everhardus et al. (2014/0364548) in view of Escude et al. (2010/0315463).

 	Regarding claim 1, Everhardus teaches an ink jet printing apparatus, comprising: 
an ink composition contains resin particles having a glass transition temperature of -30.degree. C. to 50.degree. C. ([0074]), an organic solvent having a normal boiling point of 280.degree. C. or more ([0113], glycerin), at least one of organic alkali and inorganic alkalis ([0104]-[0107]), and at least one of betaines and polyhydric alcohols being solid at room temperature ([0066], polyhydric alcohol, trimethylolpropane), 

a printing head (fig. 4, item 80) having a nozzle face (fig. 4, face on which nozzles are disposed) and a nozzle (fig. 4, see nozzle) having an ejection opening defined in the nozzle face and through which an ink composition is ejected (see fig. 4).
Everhardus does not teach a pressure cleaning mechanism configured to apply a pressure to an interior of the printing head to discharge the ink composition from the nozzle for cleaning. Escude teaches this (Escude, [0050], Note that the nozzles are fired from within the printing head to discharge ink for cleaning). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the pressure cleaning technique disclosed by Escude to the nozzles disclosed by Everhardus because doing so would allow for cleaning of the nozzles of the printhead, thereby ensuring quality printing. 
 	Regarding claim 2, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 1, wherein the resin particles contain a crosslinkable group (Everhardus, [0248]). 	Regarding claim 3, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 1, wherein the resin particles include urethane resin particles (Everhardus, [0053]). 	Regarding claim 4, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 1, wherein the resin particle content is 3.0% to 8.0% relative to the total mass of the ink composition (Everhardus, [0076]). 	Regarding claim 5, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 1. Everhardus in view of Escude does not teach wherein the total content of the organic and inorganic alkalis is, by mass, 0.10 to 0.60 relative to the total content of the polyhydric alcohols and betaines (see 112 rejection). However, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover workable ranges by routine experimentation. Here, Everhardus teaches all of the general and specific conditions of the claim but do not expressly disclose exactly an alkali content in the ink. Such a range of alkali contents is not inventive as it would be discovered through routine experimentation given the other conditions disclosed in the art.  	Regarding claim 6, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 1, wherein the resin particle content is, by mass, 1.0 to 2.0 relative to the total content of the polyhydric alcohols and betaines (Everhardus, see Example 9, Note solvent B is 5% by weight, and the resin is 6.8% by weight. Note that polyhydric alcohol is listed as an example of solvent B, and thus the limitation is met). Further, according to MPEP 2144.05, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover workable ranges by routine experimentation. Such a range of resin particle content is not inventive as it would be discovered through routine experimentation given the other conditions disclosed in the art.  	Regarding claim 7, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 1, further comprising: a wipe cleaning mechanism (Escude, fig. 2, item 36) including an absorbent member and operable to wipe the nozzle face with the absorbent member (Escude, [0018]). It would have been obvious to add the wipe cleaning mechanism of Escude to the printer disclosed by Everhardus because doing so would allow for wiping of the nozzles, thereby ensuring clean and properly firing nozzles.  	Regarding claim 8, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 7, wherein the absorbent member is impregnated with a cleaning liquid having a surface tension of 0.75 to 1.25 relative to the surface tension of the ink composition (see 112 rejection, Everhardus, see figs. 1, 2, Escude, [0021], Note that a liquid with a viscosity of that disclosed by Escude would have a surface tension in the approximate range of the ink of Everhardus). 	Regarding claim 9, Everhardus in view of Escude teaches the ink jet printing apparatus according to claim 8, wherein the contact angle of the cleaning liquid with the nozzle face is 1.3 to 1.7 relative to the contact angle of the ink composition with the nozzle face (see 112 rejection, Everhardus, see figs. 1, 2, Escude, [0021], Note that a liquid with a viscosity of that disclosed by Escude would have a contact angle in the approximate range meeting the limitation in relation to Everhardus). 	Regarding claim 10, Everhardus in view of Escude teaches a method for maintaining the ink jet printing apparatus as set forth in claim 1, the method comprising: a pressure cleaning step of applying a pressure to an interior of the printing head to discharge the ink composition from the nozzle (Escude, [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853